       Case 2:21-cv-01274-GMS Document 6 Filed 07/27/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Ryan Ippolito,                                     No. CV-21-01274-PHX-GMS
10                  Plaintiff,                          ORDER
11   v.
12   Allstate Security Patrol LLC, et al.,
13                  Defendants.
14
15
16          This matter having recently come before this Court,
17          IT IS ORDERED that motions pursuant to Fed. R. Civ. P. 12(b)(6) and 12(c) are
18   discouraged if the defect can be cured by filing an amended pleading. Therefore, the parties
19   must meet and confer prior to the filing of such motions to determine whether it can be
20   avoided. Consequently, motions to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) or for
21   judgment on the pleadings pursuant to Fed. R. Civ. P. 12(c) must contain a certification of
22   conferral indicating that the parties have conferred to determine whether an amendment
23   could cure a deficient pleading, and have been unable to agree that the pleading is curable
24   by a permissible amendment. In addition, parties shall endeavor not to oppose motions to
25   amend that are filed prior to the Scheduling Conference or within the time set forth in the
26   Rule 16 Case Management Order. Motions to dismiss that do not contain the required
27   certification are subject to be stricken on the Court’s motion.
28
       Case 2:21-cv-01274-GMS Document 6 Filed 07/27/21 Page 2 of 2



 1          IT IS FURTHER ORDERED if any Defendants file a motion to dismiss under
 2   Rule 12(b)(6) or 12(c) and if Plaintiff contends any further amendment of his Complaint
 3   (Doc. 1) can cure any alleged deficiency, Plaintiff must submit, no later than the time he
 4   files a response to a motion to dismiss, a proposed amended complaint containing all
 5   further allegations Plaintiff could make.
 6          IT IS FURTHER ORDERED that, in the event a motion to dismiss is granted in
 7   any part, no leave will be granted to amend the Complaint beyond what is offered in that
 8   proposed amended complaint
 9          IT IS FURTHER ORDERED that Plaintiff serve a copy of this Order upon
10   Defendants and file notice of service.
11          Dated this 26th day of July, 2021.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
